Citation Nr: 0020022	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, claimed as secondary to the service-connected 
herpes zoster of the right leg.  

2.  The propriety of the initial rating assigned for the 
service-connected major depression, currently rated as 30 
percent disabling.  

3.  Whether the decision was proper to reduce the veteran's 
special monthly compensation benefits from the rate 
intermediate between 38 U.S.C.A. § 1114 (l) and (m) to the 
rate at 38 U.S.C.A. § 1114(s) plus 38 U.S.C.A § 1114(k).  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976 and August 1978 to July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and September 1998 rating decisions 
of the RO.  

(The major depression and special monthly compensation issues 
are addressed in the Remand section of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current left leg disability due to disease or 
injury which was incurred in or aggravated by active duty or 
as the result of the service-connected herpes zoster of the 
right leg.  






CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a left leg disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeal for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The veteran contends that he has left leg disability due to 
the loss of use of his right leg.  He states that he is 
unable to put weight on the left leg.  

The first evidence of left leg disability is following an 
April 1996 motor vehicle accident in which he sustained 
fractures of the left femur, left acetabulum and pelvis.  In 
February 1997, the veteran requested service connection for 
left leg disability.  

No competent evidence has been submitted suggesting that he 
is claiming that any left leg disability was incurred in 
service.  Furthermore, there is no competent evidence 
attributing the veteran's left leg disability-which was 
shown many years after service-to his service-connected 
right leg disability, or any other service-connected 
disability.  

Indeed, as noted, the only evidence of left leg disability is 
that which was sustained in the motor vehicle accident in 
April 1996.  None of the evidence suggests that the veteran's 
service-connected right leg disability contributed in any way 
to the accident-nor does the veteran so contend.  

The Board is cognizant of the veteran's contention that his 
left leg disability was caused by the loss of use of his 
right leg due to herpes zoster.  As a lay person, however, he 
is not competent to offer an opinion as to the questions of 
medical diagnosis or causation presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no competent evidence attributing left leg 
disability to the veteran's period of service or to a 
service-connected disability, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  In order to establish a well-grounded claim of 
service connection, the veteran must submit medical evidence 
that a left leg disability is attributable to service or that 
it was caused or aggravated by a service-connected 
disability.  



ORDER

As a well-grounded claim of service connection for a left leg 
disability has not been submitted, the appeal is denied.  



REMAND

Service connection for the veteran's major depression was 
granted in February 1998 based, for the most part, on an 
October 1997 VA examination.  The examiner attributed the 
major depression to the veteran's service-connected heart 
condition, low back pain and herpes zoster.  Indeed, the 
examiner explained in detail the connection between the 
psychiatric disability and the service-connected 
disabilities.  Although clearly adequate for the purpose of 
determining service connection, the examination was not 
adequate for rating purposes.  

The VA examiner also assigned a Global Assessment of 
Functioning (GAF) score of 45; however, he appeared to 
consider the veteran's physical disabilities in discussing 
the degree of disability.  There was little discussion of the 
criteria contained in the rating schedule.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); 38 C.F.R. § 4.130 
including Diagnostic Code 9434.  

In the February 1998 rating decision, the RO denied 
entitlement to special monthly compensation based on the need 
for aid and attendance of another person.  In May 1998, the 
veteran submitted two written statements in which he disputed 
the RO's denial of aid and attendance benefits.  The RO 
should have construed the statements as a notice of 
disagreement and issued a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of whether the decision was proper to reduce the 
veteran's special monthly compensation benefits from the rate 
intermediate between 38 U.S.C.A. § 1114(l) and (m) to the 
rate at 38 U.S.C.A. § 1114(s) plus 38 U.S.C.A § 1114(k) may 
depend on the outcomes of the aid and attendance and major 
depression issues.  That is, the issues are inextricably 
intertwined.  Consideration of the reduction in special 
monthly compensation benefits must be deferred pending 
resolution of the other two issues.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected major depression 
since October 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his major depression.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Moreover, the psychiatrist must 
identify the frequency and severity of 
all findings associated with the major 
depression, as well as enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  The RO must take appropriate steps in 
order to issue a Statement of the Case 
regarding the issue of entitlement to 
special monthly compensation based on the 
need for regular aid and attendance.  The 
veteran should be advised of the 
requirements for perfecting his appeal.  

4.  After accomplishing the development 
requested hereinabove and any other 
indicated action, the RO should again 
review the issues on appeal.  If any 
benefit sought on appeal is not granted, 
then the veteran and his representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



